 158DECISIONS OF NATIONAL LABOR RELATIONS BOARDSquire Shops,Inc.and Michael Louis RiderandCharles K. AustinandRetail Store EmployeesUnion,Local 1001,Chartered by Retail ClerksInternationalAssociation,AFL-CIO. Cases 19-CA-6735, 19-CA-6751, 19-CA-6764, and 19-CA-7293June 2, 1975DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, ANDPENELLOOn January 31, 1975, Administrative Law JudgeGeorge Christensen issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tionsand a supporting brief, and the GeneralCounsel and the Charging Parties each filed ananswering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,'and conclusionsof the Administrative LawJudge and to adopt his recommended Order, asmodified herein.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adoptsas itsOrder the recommend-ed Order of the Administrative Law Judge asmodified below and hereby orders that Respondent,Squire Shops, Inc., Seattle, Washington, its officers,agents,successors,and assigns, shall take the actionset forth in the said recommended Order, as hereinmodified:1.Deleteparagraph 1(c) from the AdministrativeLaw Judge's recommended Order and reletter thesubsequent paragraphs accordingly.2.Substitute the attached notice for the Adminis-trative Law Judge's notice.iWe donot adoptthe Administrative Law Judge's 8(a)(1)finding thatMichael Rider was transferred from Respondent'sNorthgate store to itsdowntown store in orderto inhibithis union activities.Inasmuch as thisallegation did not appear in the complaint,was not discussed at the hearing,and was not mentioned in the General Counsel's brief tothe AdministrativeLaw Judge,we do not believe that the issue was sufficiently litigated topermit a finding to be made as to it.KellerIndustries,d/b/a AmericanCarpet Mills,Inc.,170 NLRB1715, 1723 (1968).218 NLRB No. 26APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT interrogate our employees con-cerning their union activities.WE WILL NOT threaten to discharge ouremployees for engaging in union activities.WE WILL NOT solicit our employees' grievances.WE WILL NOT unilaterally promise to resolveour employees' grievances or adjust them, partic-ularlywhere it involves a change in workingconditions.WE WILL NOT unilaterally grant wage increasesto undermine or to discourage our employees'union support.WE WILL NOT discharge our employees fortestifying in Board proceedings or for engaging inunion activities.WE WILL NOT refuse to recognize Retail StoreEmployees Union, Local 1001, Chartered by theRetailClerks InternationalAssociation,AFL-CIO, as the exclusive bargaining agent of ouremployees in the following unit:Allof the employees employed at theEmployer's four retail stores in King Coun-ty,Washington (1428 Fourth Avenue; 4508UniversityWay Northeast; 761 NortheateMall and 820 Southcenter Mall), excludingtruckdrivers,warehouse employees, officeclerical employees, professionals, guards andsupervisors as defined in the Act.WE WILL NOT refuse to negotiate with the aboveUnion concerning the rates of pay, wages, hours,and working conditions of our employees in theabove unit or the adjustment of the grievances ofthose employees.WE WILL NOT refuse to execute agreements withthe above Union concerning the settlement ofsuch grievances or rates of pay, wages, hours, andworking conditions of those employees.WE WILL offer Michael Rider full reinstatementto his former job and pay him foranylosses hemay have suffered since we discharged him forengaging in union activities.WE WILL recognize the above Union as theexclusive collective-bargaining representative ofour employees in the above unit.WE WILL negotiate with the above Unionconcerning the rates of pay, wages, hours, andworking conditions of our employees in the aboveunit. SQUIRE SHOPS, INC.WE WILL execute the contract we negotiatedwith the above Union covering the rates of pay,wages, hours, and working conditions of the unitemployees in July 1974.WE WILL comply with all of the terms andconditions of that agreement, both retroactivelyand prospectively.WE WILL negotiate with the Union concerningany changes in the rates of pay, wages, hours, andworking conditions and adjustment of any of ouremployees' grievances, and, if and when agree-ments are reached concerning same, we willexecute agreements setting forth those agree-ments.SQUIRE SHOPS, INC.DECISIONSTATEMENT OF THE CASEGEORGE CHRISTENSEN, Administrative Law Judge: OnOctober 1, 7, 8, and 9, 1974, I conducted a hearing atSeattle,Washington, to try issues raised by a consolidatedcomplaintissued onSeptember 18, 1974 on the basis of achargeand amended charges filed by Retail StoreEmployees Union, Local 1001, chartered by Retail ClerksInternational Association, AFL-CIO ion November 16,1973(19-CA-6735), November 26, 1973 (19-CA-6751), Novem-ber 30, 19732 (19-CA-6764) and September 4, 1974 (19-CA-7293).The September 18, 1974, consolidated complaint3alleged that the Company violated Section 8(a)(1), (3), (4),and (5) of the National Labor Relations Act,.as amended(hereafter the Act), by coercively interrogating, threateningto discharge, transferring, reducing the hours, and dis-charging employee Michael Rider for engaging in unionactivities and testifying for the Union in a representationproceeding. The consolidated complaint also alleged thatthe Squire Shops, Inc.4 violated Section 8(a)(1) of the Act:by granting wage increases to a substantial number of itsemployees to undermine their support of the Union; by (inthe course of a series of employee meetings) solicitingemployee grievances, promising to correct employeegrievances,assisting,encouraging, and promoting theformation of an employee grievance committee, promisingincreased meal and/or rest breaks, promising to sign upemployees for insurance benefits; by subsequently lendingadditionalassistanceand encouragement to the formationof an employee grievance committee; and by subsequentlygranting the promised increases in meals and/or restbreaks and insurance benefits. The consolidated complaintfurther requested that a bargaining order issue on theground the Company prevented a free election by theaforementioned unfair labor practices and an order issue1Hereafter called the Union.2Hereafter, all dates are in 1973 unless otherwise stated.3An earlier consolidated complaint issued on March 20, 1974, on thebasis of the charges predating its issuance.4Hereafter called theCompany159requiring the Company to sign a contract allegedly agreedon by and between the Company and the Union.5The Company denied the commission of the acts alleged,dewed it committed any violation of the Act, and moved(in its brief) for a mistral and to reopen the record.The issues are: (1) Whether the Company coercivelyinterrogated, threatened to discharge, reduced the hours,transferred and discharged Rider because of his unionactivities and/or testimony in the representation proceed-ing; (2) whether the Company granted wage increases forthe purpose of undermining the Union's support among itsemployees; (3) whether the Company solicited employeegrievances,promised to correct employee grievances,assisted, encouraged, and promoted the formation of anemployee grievance committee, promised increased mealand/or rest breaks, promised insurance coverage toemployees, and granted increased meal and/or rest breaksand signed up employees for insurance, all for the purposeof undermining the Union's support among the employees;(4)what is an appropriate unit of the employer's employ-ees; (5) whether the Union represented a majority of theCompany's employees within that unit; (6) whether theCompany and the Union reached agreement on the termsof a contract covered the rates of pay, wages, hours, andworking conditions of the employees within that unit; (7)whether the Company subsequently refused to execute acontract containing such agreement; and (8) whether theCompany committed unfair labor practices of a sufficientlysevere nature to warrant a bargaining order.The parties appeared by counsel at the hearing and wereafforded full opportunity to produce evidence, examineand cross-examine, witnesses, argue, and file briefs. Briefshave been received from the General Counsel and theCompany.Based on my review of the entire record, observation ofthe witnesses, perusal of the briefs and research, I enter thefollowing:FINDINGS OF FACT1.JURISDICTIONAND LABOR ORGANIZATIONThe September 18, 1974,consolidated complaint alleged,the Companyadmitted,and I find that the Company at alltimes pertinent was engaged in commerce in a businessaffecting commerceand the Unionwas a labor organiza-tion,as those termsare definedin Section2(2), (5), (6), and(7) of the Act.U. THE ALLEGED UNFAIR LABOR PRACTICESA.Background and the Company's PosthearingMotionsThe Company is a retailer of men's clothing. On October16 the Union filed a petition for certification as theexclusive collective-bargaining representative of the Com-pany's employees at four of its stores in the greater Seattle5The General Counsel withdrew those portions of the consolidatedcomplaintallegmg thatemployee Charles Austin was discriminatorilydischarged and thatstatementsat employeemeetings, otherthan those heldat the South Center and University stores violated Sec. 8(axl) of the Act. 160DECISIONSOF NATIONALLABOR RELATIONS BOARDarea. (Case 19-RC-6852.) On November14 a hearing wasconductedon the Union's representationpetition.OnDecember 3 the Regional Director issued a decisiondirecting an electionwithin an appropriate unit of theCompany's employees.Between,the date the petitionwas filed and the date theRegional,Director issued his decisionand direction ofelection,the Union askedthe Companyto recognize it asthe exclusive collective-bargainingrepresentative of theunit employees and askedthe Company to bargain with itover theirratesof pay,wages,hours, and workingconditions.During the same period,Rider testified in theNovember 14representation hearing andthe Union fileditsSection8(a)(1), (3), and (4) charges over his dischargeand treatment prior thereto.Shortly thereafter, the Unionfiled the other Section 8(a)(1), (3), and (5) charges set outheretoforeother than, the 8(a)(5) allegation based on theCompany's alleged refusalto sign a previouslyagreed oncollective-bargaining agreement.It is undisputedthatfollowing the issuanceof the March20, 1974, consolidatedcomplaint containing allegationsother than the allegations ansing outof the Company'salleged failure to executea contractcontaining termspreviouslyagreed on,the hearingon the allegations of thatcomplaintwas postponed once at therequest of theCompany,once at therequest of the Union, and thenindefinitelyat the requestof both parties (due to the facttheyweremeeting and attemptingtowork out theirdifferences).The Company moved, prior to the October 1, 1974,hearingbeforeme, to sever those allegations of theSeptember18, 1974, consolidated complaint which werenot contained in the March20, 1974,complaint(relating toits alleged refusal to sign a contract containinga previouslyreached agreement) on the ground the evidenceconcerningthe negotiationof the allegedcontract termsinvolved itsattempt to settle the issues raisedby the March 20, 1974,consolidated complaintand should be barred and theadditional ground theCompany would be prejudiced in-the trial ofthe issuesraised by the March 20, 1974,consolidated complaintby the introduction of evidenceconcerning those settlement negotiations.The Companyalso contended,as added basis for its motion to sever, thatitwould be required,in thetrial of the purported contractissue,to call theattorneywho was goingto handle its trialof the other issues as a witness(inasmuch as he was the onewho participated in the alleged contract negotiations) andthis would prejudice its defense on the issues otherthan thecontract issue.The Company'sprehearingmotion(renewed at thehearing)to sever was denied onthe ground the contractissue and the other issuesinvolved thesame parties, aroseout of thesame overall factual situation,the evidenceconcerning the otherissues constituted essential back-ground to the contract issue,unnecessary,cost and delaywould be avoidedby consolidatingthesematters, theparties'motive for entering contract negotiations wasirrelevant to the issueof whether they reachedagreementin these negotiations on contract terms,and the prospectthat one ofthe Company's attorneys might testify in thecourse of the proceeding was not prejudicial.The posthearing motion fora mistrialisbased on thesame grounds raised inthe motionto sever;in the motionformistrial,counsel assertsthat theevidence concerningthe contract negotiationsshould nothave beenadmittedbecause the Company was motivatedin those negotiationsby a desire to settle theissuesraised by the previouslyissued consolidatedcomplaintand the trial of the contractissue required testimonyby itscounsel.The motion formistrial istherefore denied, for thesame reasons themotion to sever was deniedand the Company's objectionsto the admissionof evidenceconcerningthe contractnegotiations wereoverruled.Counsel alsomoved in his posthearingbrief to reopenthe recordto takeadditional testimony concerning the"mentalstateof Respondent's vicepresident and counselinattendingmeetingswith unionofficers."Evidencesurroundingsuch mentalstate was excluded(on objectionby the General Counsel)on the groundthe best evidenceconcerningwhethera consensual agreementon contracttermswas reached by the partieswas evidence concerningthe statementsand conductof the negotiators (theCompany's vice presidentand counsel, in the Company'scase) in the course of the negotiationsand therefore anypresenttestimony by them concerningtheir alleged mentalreservations while making those statements and engagingin that conduct was highlysuspect andtherefore barred. Iseeno good reason to nowreverse that ruling. TheCompany's motion toreopen therecord for taking of suchevidence is thereforedenied.B.Michael RiderRider was employed intermittently by the Company as asalesman between January 1972 and his November 16discharge.Most of his employment was rendered at theNorthgate store.His last continuous employment prior tohis discharge commenced in September.On Sunday,October 14,Rider received a cut over his eyein the course of a football game. After the cut was stitchedup at a hospital emergency room,Rider, 'calledDavidMcMullen(assistant store manager at the Northgate storeand an admitted supervisor)and requested that he berelieved from work the next day because of his appearanceand because he was not feeling too well.McMullenexcused him from reporting to work the next day.By the afternoon of the following day, Monday,October15,Rider felt better and made a trip to the Southcenterstore with two union organizers(Steve Gouras and MikeOrth). Rider solicited two employees at the Southcenterstore to sign authorization cards for the Union in thepresence of the store manager(Cuz Lawrence,an admittedsupervisor).Rider, accompaniedby Orth,then went to theUniversity store and repeated his organizational efforts. Hewas observed in those effortsby thestore manager there(Ken Barnes, an admitted supervisor).That evening,Rider received a telephone call from CarlMiska,(storemanager at Northgate, where Rider wasemployed, and an admitted supervisor).Miska stated thatRider was causing problems at the Northgate store anddischargedhim.Approximately5 to 10 minutes later,Miska again telephoned Rider and told him he was rehired. SQUIRE SHOPS, INC.161He also invited Rider to visit him at his apartment thateve ring.When Rider appeared at the Miska apartment, Miska'sfiance, Toni Orkney, was present. Orkney remained in theliving room seated on the couch watching television, whileMirka and Rider seated. themselves at the dining roomtable,conversed, and drank wine. Rider remained forapproximately an hour. The men discussed movies, sports,Rider's injury and Miska's career. In the course of theconversation,Miska asked Rider if he went to theSouthcenter store to organize for the Union. Rider repliedin the negative. Miska stated the Company had two girlswho said he had. Rider repeated his denial and askedMiska why he asked. Miska replied that he didn't likeunions, they were not good for Squire .6After leaving the Miska apartment, Rider went to a localpub where he saw McMullen. McMullen told him he wasfired because of his activities on behalf of the Union. Riderasked McMullen how he knew that. McMullen replied hewas there when Miska called and fired Rider and whenMiska called Rider back and rehired him after McMullenadvised Miska he couldn't fire an employee for engaging inunion activities.'On November 7, Rider was transferred from theNorthgate store to the Downtown store. He did not requestthe transfer and was simply advised he was beingtransferred.sOn Rider's first day at the downtown store, Edvaldsinvited Rider to join him for coffee in the basement. Rideraccepted the invitation. Edvalds told Rider if he was agood worker he would be given approximately 30 hours ofwork a week. Edvalds explained the merchandise carried atthe store and the kind of market the store catered to. Healso instructed Rider to work hard and to refrain fromusing the company telephone during working hours forpersonal calls. Rider asked Edvalds why Edvalds had himtransferred.Edvalds replied he did not have Ridertransferred, it was orders from Steil. Edvalds asked Riderwhy ' he was for the Union. Rider replied, to help theemployees and make Squire a better place to work. Riderasked Edvalds if he were for the Union. Edvalds replied hecouldn't answer that question and asked Rider whichemployees in the store were for the Union.Edvalds immediately recanted, however, saying he didn'twant to know which employees were for the Union.At a later date, Edvalds asked Rider what action Miskahad taken at the Northgate store to restrict Rider's unionactivities.Rider replied Miska followed him around, evento the bathroom, and listened to all his conversations .9On November 12, the Company called a meeting of theemployees at the downtown store. Rider attended. Themeeting wasaddressed by Company President Robert Steil6 The above findings are based on Rider's testimony; Miska could notrecall but did not deny querying Rider about his Southcenter store activitiesand was generally vague about the details of the conversation; Orkenystated she was watching television and did not hear all the conversation,only bits and pieces of it. Rider was a forthright and direct witness and histestimony is credited,'9This finding is based upon Rider's uncontradicted testimony.8Edvalds, the Downtown, store manager and an admitted supervisor,testified the Company president, Robert Steil, telephoned him previous tothe transfer, informedhim of Rider's roleas a unionactivist and toldEdvalds he was transferring Rider to his store.and Vice President George Wade, admitted supervisors. Inthe course of the meeting, Rider took issue withstatementsmade by Steil and Wade, arguing their informationregarding wage rates of other stores where employees wererepresented by the Union was inaccurate, etc., in effectacting asan articulate spokesmanin opposition to thecompany position and for the Union. At the close of themeeting,Rider asked Steil if he might attend the same typeof meeting scheduled for later that day at the Northgatestore. Steil replied that he might attend. When Rider wentto the Northgate store to attend the meeting, however, hewas barred from admission by Carl Miska, the storemanager.A hearing was conducted by the Regional Office on theUnion's petition for certification on November 14 (Case19-RC-6852). Prior to the hearing, Rider asked for andwas granted the day off to attend and testify at the hearing.Edvalds was aware prior to Rider's request that Rider hadbeen subpenaed to attend the hearing and testify. Edvaldsasked Rider to keep his name out of the hearing.On November 14, Rider attended the hearing andtestified on behalf of the Union.On November 15, Edvalds asked Rider, while at work,how the hearing had gone and whether Rider had broughthis name up in his testimony. Rider replied the hearingwent fine and there was no need to bring Edvalds' nameup. Edvalds commented that Rider better watch out, hewas the bad boy of the Company, if he made any mistakesthey were going to make Edvalds fire him.'°Edvalds followed the policy of making up weekly workschedules the Friday preceding each workweek. On Friday,November 16, he made up schedules for the week ofNovember 19-23. He scheduled Rider for 14 hours of workthat week.tt On seeing the schedule, Rider asked Edvaldswhy' he lowered his hours. Edvalds replied it was a holidayweek and business was slow. Rider asked Edvalds why hedid not decrease the hours of other employees. Edvaldscalled Joe Rover, another salesman, and asked Rover if itwas okay with him to take a day off his schedule and add itto Rider's. Rover assented. Rider asked Edvalds why heasked Joe to do that. Edvalds replied he was themanager.Edvalds changed the schedule, adding 8 hours to Rider'sschedule and taking 8 hours off Rover's schedule. He thenwent to the phone, came back, and rescheduled Rider backto 14 hours, restoring 8 hours to Rover. Rider asked himwhy. Edvalds replied he was the manager.Shortly thereafter, Ridermade a callto Union OrganizerSteveGouras on the company phone during workinghours.He had done so before, in Edvalds' presence,without objection, and observed others make personal callsduring business hours.12 Edvalds was aware Rider was9The abovefindings are based primarily upon the testimonyof Rider,which is credited;itwas substantially corroboratedby Edvalds, particularlywith reference to the order for the transfer,the information regardingRider's union role received from Steil,the promise of 30 hours' work, thedescriptionof themerchandise and market,and the working instructions.10These findingsare based on Rider'stestimony.He was substantiallycorroborated by Edvalds,who conceded he-asked Rider how the hearingwent and if Rider kepthis name out of his testimony.Edvalds did not recallbut did not deny the "bad boy"statement.11That weekincludeda holiday,Thanksgiving,on November 22.12Edvalds corroborated Rider's testimony to that effect. 162DECISIONSOF NATIONALLABOR RELATIONS BOARDtalking to Gouras.13 Edvalds interrupted the call, askingRider if it were a personal call. Rider replied it was.Edvalds ordered Rider to get off the phone. Rider left amessage for Gouras to call him and got off the phone.Edvalds advised Rider he was discharged. Rider askedwhy. Edvalds replied because he didn't get off the phonewhen ordered to do so. Rider replied he was off the phone.Edvalds ordered him to leave the store. Rider started- outthen stopped and stated he wanted to finish his shift, hewas scheduled to work to 6 p.m. Edvalds stated he wouldpay Rider for the full shift but wanted him to leaveimmediately.The two went downstairs and Edvaldsinformed Rider he was discharged for failing to get off thephone, for insubordination. Edvalds conceded that whilehe generally made known his preference that the companyphone not be used during business hours for personal calls,the employees regularly used it for that purpose and henever previously disciplined or discharged anyone fordoing so.It is clear from the foregoing that Rider was the leadinginside organizer among the Company's employees and thisfact was known to supervision. Rider was observed by themanagers of several stores soliciting other employees tosign union authorization cards and it is clear (from Miska'sremarks to McMullen) that this information was communi-cated to Miska and figured in Miska's precipitate dischargeof Rider, which was only rescinded (at that time) when itsobvious relation to Rider's union solicitation effort thesame day was pointed out to Miska by McMullen.It is further evident that Miska interrogated Rider abouthis organizational activities on October 15, and maintaineda surveillance over Rider while at work at times subsequentuntilRider'sNovember 7 transfer, to lower his organiza-tional effectiveness.14It is further clear that the downtown store manager,Edvalds, was informed of Rider's role as a union activistand that Edvalds kept a close eye on those activities at thedowntown store, as evidenced by Edvalds' eavesdroppingwhen Rider attempted to communicate with Gouras andhis inquiry concerning how Miska had restricted Rider'sorganizational activities.While Edvalds immediately retracted the question, it isnevertheless true that on November 7 he questioned Riderconcerning his reasons for supporting the Union andstarted to question him concerning how many unionadherents he had been able to gather at the downtownstore. Edvalds' (and, management) awareness and hostilityover Rider's activist role is more glaringly evidenced byMiska's barring Rider from attending the employeemeeting at the Northgate store after Rider's unionadvocacy during the employee meeting at the downtownstore.Edvalds'November 15 advice to Rider, that he hadbetter watch out and Edvalds would have to fire him if hemade any mistakes, and Edvalds' conversion of that adviceand warning to reality the following day by dischargingRider, over commission of an alleged offense which hadbeen condoned-at all times previous, lends further credenceto my conclusion that Edvalds was under instructions towatch Rider closely and to fire him at his first misstep.While the November 16 reduction in hours may beconsidered a provocation to cause Rider to resign, theevidence is insufficient to warrant the conclusion that thereduction was made because of Rider's union activities.The following week was a holiday week and Rider hadbeen working 20 hours per week at the downtown storesubsequent to his transfer.Based on the foregoing, I find and conclude that byMiska'sdischarge of Rider on October 15 for hisorganizational activities at the Southcenter and Universitystores, byMiska's subsequent interrogation of Riderconcerning those organizational activities at his apartment,by the Company's November 6 transfer of Rider from theNorthgate to the downtown store to restrict his unionactivities, by Edvalds' November 15 warning to Rider thathe was a "bad boy" due to his union activities andtestimony in support of the Union and would be fired if hemade any mistakes, and by Edvalds' November 16discharge of Rider on the pretext Rider was insubordinatein making a personal- telephone call on a company phoneduring working hours, but actually because of Rider's roleas union activist and testimony, the Company violatedSection 8(a)(1), (3), and (4) of the Act.C.The Alleged Company's Solicitations, Promises,et al., at Employee Meetings and SubsequentPerformance ThereofIt is undisputed that the Company called successivemeetings to address the unit employees in early November.The complaint alleges that in the course of the meetingsat the Northgate and downtown stores, George Wade, theCompany's-vice president,: 15 (1) solicited employee griev-ances; (2) promised to correct employee grievances; (3)assisted, encouraged, and promoted the formation of anemployee grievance committee; (4) promised increasedmeal and/or rest breaks; and (5) promised to sign upemployees for insurance: the complaint also alleges thatthe Company subsequently (6) gave additional 'assistance,encouragement, and support to the formation of anemployee grievance committee; (7) granted the promisedincreases in meal and/or rest breaks; and (8) granted thepromised insurance benefits.Employees Michael Rider and Melody Bryant testifiedconcerningWade's remarks at the downtown storemeeting.Rider testified that unit employees of the downtownstorewere requested to attend a meeting at 6 p.m. onNovember 12, after store's closure; that the managementrepresentatives in attendancewereRobert Steil, thecompany president,Wade, Steve Miska, assistant to thepresident,Keith Barnes, store manager at the Universitystore, and John Edvalds, store manager of the downtownstore; and that all unit employees at the downtown storeand a few from other stores were present. He testified thatSteil introduced Wade and Wade did the talking. He statedthatWade described the benefits of company employment,13Edvalds testified he heard Rider ask for Gouras and knew Gouras wasthe downtown store, so the transferlessenedRider'sopportunity toa union organizer.organize.14There were more employees at the Northgate store than there were at15An admitted supervisor and agent of the Company. SQUIRE SHOPS, INC.163including wage rates, a profit-sharing plan, a medical andlife insurance plan, etc., and then recited allegedly lowerrates and benefits contained in contracts between theUnion and the Company's competitors in the Seattle area.He stated that he and Wade got into an argument over theaccuracy of Wade's purported comparison data.Bryant testified that while she was a salesclerk at theUniversity store, she was brought to the downtown store toattend the same meeting attended by Rider because shehad missed the meeting at the University store. Sheconfirmed that Keith Barnes, the manager at the Universi-ty store, was present at the meeting at the downtown store,as well as Steil, Wade, and downtown store employees. Shestated her major impression of the meeting was a continualargument between Steil and Rider. She further testifiedthat Steil, at one point, said, if any employee present had aproblem, to come and talk to him. She testified sheaccepted that invitation and talked with Steil after themeeting, telling him that while she was hired to workregular part time, she had been placed on call and couldnot understand that, inasmuch as an employee from theNcrthgate store was working regularly on a part-time basisat the University store. She testified Steil promised to seewhat he could do.Wade testified there were six employees in attendance atthe downtown store meeting, including Melody Bryant. Hestated that his remarks consumed approximately 15 to 20minutes; Steil introduced him and he did the talking; heannounced the Company was aware that the Union wasconducting an organizational drive; he described theCompany's wage policies and fringe benefits so allemployees would be aware of them, including a medicaland life insurance plan and a profit-sharing plan for full-time employees, as well the Company's policies concerningpromotion; he then compared the company benefits withbenefits contained in contracts between the Union and theCompany's competitors in the Seattle area; he waschallenged by Rider intermittently through his address,with Rider disputing the accuracy of his comparisons andgenerally arguing prounion positions. He conceded heinvited questions and discussion from the employees afterthe close of his prepared remarks.]Employees David Hoar, Daniel Brator, Stephanie Hare,and Brad Clifton testified concerning the remarks made byWade at the subsequent Northgate store meeting. Theytestified that management was represented by Steil, Wade,and the two Miskas and that all the Northgate unitemployees were there. They testified that Wade, in hisprepared remarks, followed approximately the same formatdescribed above; and that Wade then invited employeequestions, comments, and complaints.Hoar testified he complained regarding the shortness ofhis dinner break, stating he was only allowed a half hourfordinner and this was insufficient, and thatWadeindicated he thought an hour was reasonable and instruct-16Rider and Brator made a similar complaint.14Who followed up after the meeting on Wade's statement that 40-houremployees were eligible for insurance with a request therefor.isThe May Department Stores Company, d/b/a The M. ONeil Company,184 NLRB 629 (1970);Capital Electric Power Association,171 NLRB 262(1968);National Food Stores, Inc., T/A Big Bear Super Markets,169 NLRB94 (1968)ed Carl Miska (the store manager) to work this out. Hoartestified he also complained he was not reimbursed for adelivery to a customer with his own car; that Wade askedhim if he requested reimbursement, that he replied in thenegative, and thatWade stated it was the Company'spolicy to reimburse. Hoar, testified that he further com-plained thiswas the first time he heard about anyinsurance availability to full-time employees; 16 he askedwhat constituted a full-time employee;Wade replied, onewho worked 40 hours; he stated he worked 40 hours andwas not receiving insurance benefits; and Wade replied hewould look into it.Brator testified he askedWade how to get employeegripes to higher management and was informed that Steil'sdoor was always open; he also testified that he suggestedthe employees might form an employee grievance commit-tee to bring employee complaints to the attention of highermanagement and Wade replied that was a good idea.Hare and Clifton corroborated the testimony of Hoarand Brator.Wade testified that the Northgate meeting consumedapproximately 15 minutes, that it started between 9:30 and9:45 p.m., and that approximately 20 to 25 unit employeesattended. He confirmed that he followed the same formathe followed at the downtown store in his prepared remarks,and that he invited employee questions, comments, andcomplaints thereafter. He also confirmed testimony regard-ing dinner breaks and customer delivery and Brator'stestimony concerning the formation of an employeegrievance committee. It is undisputed that following themeeting,Hoar and Clifton17 were signed up for theCompany's medical and life insurance plan, that Hoar wasoffered the option of taking a longer dinner break (up to 1hour) if he desired, and that Steil asked Hoar how theemployees were coming along on the formation of agrievance committee.While it is generally true that a company may call massmeetings of its employees when faced with a unionorganizational campaign and exercise its free speech rightsunder Section 10(c) of the Act without running afoul ofSection 8(a)(1), inform the employees of its benefits andpolicies, and attempt to persuade them to refrain from oroppose the union's efforts to secure their support,18invitations addressed to employees during those meetingsto voice complaints and grievances, followed by impliedpromises to remedy same and the subsequent grant thereofexceed the limits of Section 10(c) and violate Section8(a)(1), particularly where the grant of the promise involvesincreasing an existing benefit or establishing a new one.19Wade corroborated employee testimony that at both thedowntown and Northgate meetings he invited employeecomplaints and comments; he further corroborated theirtestimony that he answered Hoar's complaint over theshortness of his half-hour dinner break with a commentthat 1 hour seemed reasonable followed by a direction to19N.L.R.B. v. Exchange Parts Company,375 U.S. 405 (1964);N.L.R.B. v.Tom Wood Pontiac, Inc.,447 F.2d 383 (C.A. 7, 1971), enfg. 179 NLRB 581(1969);Texaco, Inc. v. N.LR B,436 F.2d 520 (C.A. 7, 1971), enfg. 178NLRB 434 (1969);Aldon, Inc.,201 NLRB 579 (1973);Flight Safety, Inc.,197 NLRB 223 (1972);Reliance Electric Company,191NLRB 44 (1971);Raytheon Company,188 NLRB 311 (1971). 164DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe store manager to work it out with Hoar, which resultedin a change from the half-hour limitation on the dinnerbreak to a 1-hour limitation; and he corroborated Hoar'stestimony that he answered Hoar's complaint that as a 40-hour employee he was entitled to medical and lifeinsurance coverage with a promise to look into the matter,which was followed by a grant of such coverage to Hoarand to Clifton (who advanced a similar complaintprivately,at a later date). It is undisputed that Steilanswered Bryant's complaint over a change in her workstatus with a promise to look into it (with the implicationhe would resolve it) and that Steil questioned Hoarconcerning the employees' progress in forming a grievancecommittee to meet with him to resolve their complaints orgrievances 20On the basis of the foregoing, I find and conclude thatWade, by inviting employee grievances at the Northgatemass meetingfollowing the Company's receipt of a copy ofthe Union's petition for certification as the representativeof its employee and, in the course thereof, answeringHoar's complaint over the inadequacy of the 1/2-hourdinner break with a comment a 1-hour break appearedreasonable and an instruction to Miska to work this out,followed by a later change in working conditions to permita maximum1-hour dinner break, promised and granted animprovement in working conditions and thereby violatedSection 8(a)(1) of the Act.On the basis of the foregoing, I further find and concludethatWade, by explaining that a medical and life insuranceplan had been instituted prior to the union campaign forfull-timeemployees (which he defined as employeesregularly scheduled to work 40 hours per week) and by hispromise to look into Hoar's claim to eligibility for plancoverage, and by the Company's subsequent extension ofsuch coverage to Hoar (and to Clifton, on a similar claun)did not violate Section 8(a)(1) of the Act, since the planand eligibility requirement were in existence prior toWade's explanation thereof and Wade's communication ofits existenceand the requirement, his promise to look intoHoar's claim of entitlement, and the Company's extensionof the plan to Hoar and another employee (Clifton) weresimply communication of an existing benefit, the require-ments therefor, readily be justified as rectification of apreviously unknown mistake and inclusion therein ofpreviously overlooked employees.21 Lastly, I find andconclude that Steil, by his implied promise to adjustBryant's grievance at the downtown meeting, violatedSection 8(a)(l) of the Act 22D.TheWage Increase IssueThe complaint alleges that the Company violated Section8(a)(1) of the Act by granting wage increases betweenOctober 16 and December 31 to a substantial number of itsunit employees in order to weaken their support of theUnion.The General Counsel relies on a document setting out1973 increases to all company employees to support thisallegation (G.C. Exh. 36). That document reflects wageincreases granted to unit employees, as well as increasesgranted to company employees at its other stores andwarehouse.No increases were granted in December.In November, 14 Northgate employees received increas-es, 7 University employees received increases, 10 Southcen-ter employees received increases, and 3 downtown employ-ees received increases, for a total of 34 increases to unitemployees; 31 employees at the Company's warehouse anditsTacoma, Eugene, Columbia Center, and Jantzen Beachstores received increases that month (with no increases atthe Yakima store); for a grand total of 65 Novemberincreases.In October, one Northgate and one Southcenter employ-ee received an increase, two University employees receivedanincrease, and no downtown employees receivedanincrease.Employees at the warehouse and the Tacoma andYakima stores received a total of fiveincreases(three atYakima alone); no increases were granted at the Eugene,Columbia Center, or Jantzen Beach stores.A scattered or random pattern of just a few increases permonth appears for all the earlier months of 1973 other thanJune, August, and September, when there was an averageof 21 increases for each of those months overall (at all ninestores and the warehouse).The General Counsel'scase restson the fact 65 increaseswere granted to employees shortly after the Union filed itspetition to employees at all nine stores and the warehouse,including 34 to unit employees, that these increases were 3times as great overall, and 2-1/2 times as great within theunit, as the largest number granted in any other month of1973, and, together with the October increases, amountedto a general wage increase for the unit employees.23The Board, with the approval of numerous circuit courtswhich have reviewed the question, has held that anemployer's grant of wageincreasesto a substantial numberof eligible employees after receiving notice of a Union'spetition for an election and prior to that election issupspect, as an attempt to undermine the Union's supportamong the employees particularly where, as here, theincreasesare accompanied by other unlawful conduct,2420 Since all agree it wasan employee (Brator) who originallysuggestedthe formationof sucha committeeand Wade's response thereto containedno promise to negotiateor adjustgrievanceswith an employercommittee, Ifind that the exchangebetween Wade and Brator at the Northgate meetingand Steil's inquirywere not violativeof the Act.Redcor Corporation,166NLRB 1013 (1967).21N.L.R.B. v. Tommy's Spanish Foods, Inc.,463 F.2d 116, enfd. 187NLRB 235 (1970);MPCRestaurant, 198 NLRB 14 (1972).22 Swift Produce,203 NLRB 360 (1973), cases cited in fn. 17.23The petition was filed on October16; in hisDecember 3 Decision andDirection of Election in Case 19-RC-6582, theRegional Director stated"there are approximately 40 employees in the unit"; 4 unit employeesreceivedan increasein October, and34 unit employees received an increasein November.24 Amen-Crete Ready Mix Corporation,207 NLRB 509 (1973);MetzgerMachine & EngineeringCompany,209 NLRB 905 (1974);BuffetRestaurants,201NLRB515;BechtelCorporation,200 NLRB 975 (1972);InternationalMetal Specialties, Inc.,433 F.2d 870 (CA. 2, 1970);Colonial Knitting Corp.,464 F.2d 949 (CA. 3, 1972);Semi-Conductors, Inc.,395 F.2d 257 (C.A. 5,1968);Kawneer Company,a divisionof American Metal Climax,Inc.,413F.2d 191 (C.A. 6, 1969);Furnas Electric Co.,C.A. 7,463 F.2d 665;McGraw-Edison Company,419 F.2d 67 (C.A. 8, 1969);BellManufacturingDivision, SQUIRE SHOPS, INC.165unless theEmployer justifies the increaseas onedecidedon prior tocommencementof the union campaign, onegranted in accordancewith previous practice, or one basedon valid businessconsiderations.25The Company's grant ofincreasesto practically all theunitemployees, shortly after receipt of the Union's petitionfor electionand during a period when it was engaging inantiunionand unlawful efforts to undermine and discour-age employee support of the Union as set out heretofore,which increasesfar exceeded the random pattern ofpreviousmonths, appears a calculated part of the Compa-ny's antiunion and unlawful effort to undermine the Unionand discourageemployee support thereof, and I so findand conclude.26Itherefore find that byitsgrantof the October-Novemberincreasesto practically all its unit employees forthe purposeof underminingand discouraging employeesupport of the Union, the Company violated Section8(a)(1[) of the Act.E.The 8(a)(5) Issues1.The unit and the Union's representative statusthereinIn his December 3 Decision and Direction of Election,theRegional Director found appropriate for collective-bargaining purposes a unit consisting of "all of theemployees employed at the employer's four retail stores inKing County, Washington (1428 Fourth Avenue; 4508UniversityWay Northeast; 761 Northgate Mall and 820South Center Mall), excluding truckdrivers, warehouseemployees, office clerical employees, professionals, guardsand supervisors as defined inthe Act."The complaint alleges, the Company in its answer admitsand 1[ fmd that the above-specified unit is appropriate forcollective-bargainingpurposeswithin themeaning ofSection9 of the Act.TheGeneralCounsel assert& that as of Saturday,October 27,27 the Union had acquired 21 valid authoriza-tion cards, thereby achieving majority representative statuswithin a unit consisting of 39 employees.The Companyasserts onOctober 27therewere 44employees within the unit, the Union only had 16 validauthorization cards on that date, and thus the Union neveracquired majority representativestatuswithin the unit.The issues created by the above contentions shall betreated below.Payroll records submitted by the Company covering the2-week period commencing Saturday, October 27, andending Friday, November 2, list 18 named employees atDiGiorgeo Leisure Products, Inc.,483 F.2d 150 (C.A. 9, 1973);J. C. PenneyCo., Irrc.,384 F.2d 479 (C.A. 10, 1967).25HarveyAluminumIncorporate4156 NLRB 1353 (1967),Post Houses,Inc.,151 NLRB 1159 (1966).26The onlyrebuttal offeredby the Companyconsistedof testimonyunsupported by any documentation. Wade testified the Company followedthe practice for several years prior to 1973 of granting a larger number ofincreases in November than at any time during the year.This testimony wasweakened,however,by Wade's admission he did not review the Company'srecords for prior years to determine the accuracy of his purportedrecollection of this alleged past practice and his testimony that a highNorthgate, 15 at Southcenter, 9 at University and 4downtown, for a total of 46.Dennis O'Bryan is listed twice on the Northgate payrolland Pat Martin is listed both on the Northgate payroll andthe University payroll, which reduces the number to 44.The General Counsel asserts that Douglas Greenupshould not be counted at Northgate on the ground heceased to work for the Company on October 20; LarryLevitt should not be counted at Southcenter because he didnot commence work there 28 until October 30; Steve Biglershould not be counted at University because he worked anerratic schedule and was not a regular part-time employee;and that Dennis O'Brien and Dirk Miller should not becounted on the ground they were supervisors.GeorgeWade, the Company's vice president andsecretary, confirmed that Greenup ceased his employmentwith the Company on October 20. He therefore shall not becounted, reducing the number to 43.The parties stipulated that Dirk Miller at times pertinentwas a supervisor within the meaning of the Act. A similardetermination was made by the Regional Director in hisDecember 3 Decision and Direction of Election. DirkMiller therefore shall not be counted; reducing the numberto 42.With reference to Larry Levitt, the payroll entries show"off' for Saturday, October 27, and Sunday, October 28.On October 29, the entry reads: "Time records on officesheet."Beginning October 30, entries show that Levittworked the balance of that pay period (and subsequently).Answering an inquiry concerning when Levitt transferredfrom the main office to Southcenter, Wade testified that"he (Levitt) transferred down there from the office aboutthat time." Based on the October 29 entry showing thatLevitt's time records for that and earlier dates coveredwork at the main office and entries showing his employ-ment at Southcenter commenced on October 30, whencoupled with Wade's confirmation of his transfer aboutthat time, I fmd that Larry Levitt did not commence workat Southcenter until October 30 and therefore cannot becounted as an employee within the unit on October 27,reducing the number to 41.With regard to Bigler, the payroll entries show 3-3/4hours on October 16; 4 hours on October 23; 5 hours onNovember 2; 2 hours on November 8; and no hoursthereafter (atUniversity).The payroll entries furtherdisclose that Bigler worked 7-1/2 hours on December 17 atUniversity; 8-1/4 hours on December 19, 8-1/2 hours onDecember 20; 5 hours on December 21, 5-1/2 hours onDecember 22; 7 hours on December 24; 6 hours onDecember 26; 5-1/2 hours on December 27; 8-1/2 hourson December 28; 5-1/2 hours on December 29 and 6 hoursproportion of the work force in October-November consisted of recenthires. Based on these factors and my observation of his testimony, I do notcredit his statement concerning the Company's alleged past practice.27 The fact the Umon's alleged majority representative status was notachieved until October 27, a date subsequent to the date it filed its petitionand also subsequent to the date it made its demand for recognition,does notalteranycompany obligation flowmg,thereafter,inasmuch as the Union'sdemand for recognition was a continuing one.28 It was conceded by Wade that he worked at the Company's mainoffice prior to his transfer to Southcenter. 166DECISIONSOF NATIONALLABOR RELATIONS BOARDon December 31; as well as 6-1/2 hours on January 2,1974, and 4 hours on January 3,1974,29 at downtown.It appears from the above work schedule that betweenOctober 13 and December 17 Bigler was called insporadically to work at University as and when need forhis services arose,and did not work regularly until afterDecember 19, at downtown.I therefore find that Biglerwas not employed on a sufficiently regular part-time basison October 27 to warrant counting him in the unit at thattime,reducing the number to 40.As to O'Bryan, at times pertinent(around October 27),O'Bryan was employed at Northgate.As noted heretofore,the manager and assistant manager at Northgate at thattime were Carl Miska and David McMullen,respectively.It is undisputed that Northgate employed the largestnumber of unit employees at or about October 27, and thatO'Bryan spent most of his time working stock downstairs(on the floor below the sales floor) with AndySwanson andDaniel Brator.Brator testified that the work downstairsconsisted of "working stock and handling shipping andreceiving";and O'Bryan gave himself and Swansoninstructions on what to do and how to do it, maintainedrecords,and was the person he and Swanson consultedwith when they wanted a schedule change. Brator testifiedO'Bryan did not handle requests concerning raises orpromotions.Swanson confirmed Brator's testimony con-cerning his duties and thoseof O'Bryan andBrator-stating they consisted of "stocking pants and transferringthem out," that O'Bryan took care of the paper work, keptorder, and directed their work, but that O'Bryan did nothave authority to, recommend that the other two receiveraises or promotions,or be discharged.Swanson testifiedhowever,thathe was hired by Miska on O'Bryan'srecommendation.CarlMiskatestifiedtheCompanymaintained a pants warehouse below the sales floor atNorthgate; he oversaw it and the sales floor;and O'Bryanwas in effect a working leader on the lower floor. Miskastated O'Bryan physically handled the work of receivingand stocking pants; delivered them to the sales floor; andmade shipments of split orders for delivery to other stores.He testified O'Bryan did not doanyhiring or firing, orexercise any control over promotions or wage increases. HestatedO'Bryan was the senior employee of the threeworking downstairs and, pursuant to his directions,directed the work of the other two employees.He statedthat occasionally O'Bryan granted requests for time off,but only after informing the man who desired the time offto check it out with Miska. He conceded O'Bryan hadauthority to call in an employee to help with a sudden rushload,but that such call was made at his direction. Heconfirmed that Swanson was hired on O'Bryan's recom-mendation and that O'Bryan decided when the other twoemployees might take a break during their work shifts. Hetestified that O'Bryan was paid a higher rate than the othertwo employees because he was the senior employee;O'Bryan sometimes worked on the sales floor when workwas slow in the downstairs warehouse and that if both heand McMullen Were absent,occasionally he put O'Bryanin charge.He stated this was rareand did not occur withanydegree of frequency.Based on the above, I fmd and conclude that in theabsence ofany power tohire,fire,grant wage increases orpromotions, such supervisoryduties asO'Bryan performedwere slight and consisted mainly of acting as a workingleader in seeing to it the flowof work,checking in pants,having themdeliveredupstairs to other stores,etc., flowedsmoothly.I therefore shall countO'Bryan withinthe unitas of October27, leavingthe number at 40,On the basisof all theforegoing,I fmd and conclude thaton October 27 there were16 employees within the unit atNorthgate(Rider,Jablonski,McGaw,Olson,Morrison,Stroud,Bourret,Saffeels,Clifton,Hoar,O'Bryan, PatMartin,Frank,Swanson,Brator, and Hare);13 employeeswithin the unit at Southcenter(Palmer,Gregory, Austin,Lawrence,Anderson,Spargo,Mitchell,Koucher,Aufforth,Poth,Blomquist,Kimmerer,and Welfelt);7 employeeswithin the unit at University(Davidson,Bryant, Vagoe,Chelgroth,Rowan,McEhernan,and Mike Martin); and 4employees downtown(Kedroske,Hudson,Rover andBrown),for a total of 40 unit employees.The Unionsubmitted 21 signed authorization cardsdatedOctober 27or prior asproof of its majorityrepresentative statusonOctober 27. The Companychallenges the cards submittedby Rick Stroud, JanSaffeels,MichaelRider,Andy Swanson, and JohnMcGaw.The Companycontends Stroud's cardshould not becounted because he testified he understood that he wasunder no obligation if he signed the card,relying on thefollowing exchange:Q.:What were they (the cards) for?STROuD:LikeI said-explained earlier,to get allthese people together.If enough people get together wecan start - sit down and talk about things like this,and then we could go on further.'The Companycontends Saffeels'card should not becounted on the ground the person who gave her the cardmisrepresented its object,setting out her testimony "thatthe only wayI could-the Squire Shop could join theUnion was to sign the card, if everybodysigned the card sothen we could all join theUnion."The Companyseeks to avoid counting Rider's card onthe grounds it was solicited by Supervisor McMullen. TheCompany states Swanson's card should not be countedbecause the union representative who secured it misrepre-sented its purpose.The Company seeksto avoid countingMcGaw's card on the ground McGaw did not understanditspurposewhen he signed it, relying on McGaw'stestimony that the union representative stated "that thiswas - to sign this.First of all,I'd be protected withoutbeing firedand that-that,you know,become unionizedand get the benefits that come with it."Stroud testified he signed the card when it was presentedto him by UnionOrganizer Steve Gouras at a meeting inthe house of Stephanie Hare, another employee; he readthe card before he signed it;and "what we were told wasby signing this card we could get enough people togetherand then we could get together and have talks about, you29The payroll records covered the period October 13, 1973,to January 4,1974. SQUIRE SHOPS, INC.know, what we do and if they presented something to theCompany, then we could get together and have an election... they didn't say anything about were we becomingUnion, I knew that anyway." On the basis of the foregoing,I find and conclude that Stroud read and understood hewas signing a card authorizing the Union to represent himin bargaining collectively with the Company over hiswages, hours, and working conditions. I therefore reject theCompany's, challenge and shall count the Stroud card as avalid authorization.Saffeels testified she was handed the authorization cardshe signed by a fellow employee (Stephanie Hare) in theladies room and asked to sign it; Hare said by her signingit the Squire Shop could be organized and she responded itwas a good idea, took the card, read it, signed it, andhanded it back to Hare. I'find and conclude that Saffeelsread and understood the card she signed authorized theUnion to represent her in bargaining collectively with theCompany concerning her wages; hours, and workingconditions. I therefore reject the Company's challenge andwill count the Saffeels card as a valid authorization.Rider was the inside organizer for the Union. Histestimony does not establish that he signed his authoriza--tion card upon solicitation by Assistant Manager McMul-len but rather, that heinformedMcMullen he had signed acardafterhe signed it. The Company's challenge tocounting Rider's card is rejected and I shall count it asvalid.Swanson testified he read the authorization card beforefilling it inandsigningit.He testified that after StephanieHare gave him the card, she told him his signing of thecard would protect him against discharge if the Companynoticed him talking about the Union in the store. The cardclearly designates the Union as the employee's agent forthe purpose of bargaining collectively with the signatory'semployer concerningwages,hours, and working condi-tions;Hare's explanation that it would also protectSwanson in the event the Company discharged him forunion activity does not indicate that Swanson did notunderstand that he was authorizing the Union to representhim when he signed it. The Company's challenge to theSwanson cardis therefore rejected, and it will be counted.As to McGaw, he signed two cards on different datesbecausehe was informed the first one was lost (and laterfound).He stated he filled out and signed the cards atStephanie Hare's request at Northgate and that Hare madethe statements quoted heretofore. Those statements,however, do not misstate the results flowing from suchauthorization-Union representation, including protectionagainst arbitrary discharge and achievement of contractbenefits. I therefore reject the Company's challenge toMcGraw's card and will count it.Inasmuch as I have rejected the Company challenges to5 of the 21 authorization cards secured by the Union fromunit employees between October 8-27 and entered findingsthat the unit numbered 40 employees on the latter date, Ifind and conclude that on October 27 the Union attainedmajority representative status within the unit.30Donnellyand O1wellwere familiars,having dealt with one anothermany timesover manydisputesover many years; Donnelly represents aF.The Contract Issue167Sometime in April 1974 (following issuance of the March20, 1974, consolidated complaint), Company AttorneyPatrick Donnelly telephoned William O1well, president oftheUnion.30 Donnelly suggested they confer regardingpossible settlement of the issues raised by the March 20,1974, consolidated complaint (which encompassed theallegationsof the September 18, 1974, consolidatedcomplaint other than the allegations of contract agreementand refusal to execute). Olwell agreed to meet withDonnelly. Donnelly asked Olwell to contact the Union'sattorney (Schwerin) and instruct Schwerin to consent to aCompany motion to postpone the hearing scheduledshortly thereafter on theMarch 20, 1974, consolidatedcomplaint. Olwell agreed and so instructed Schwerin. Themotion was duly filed and the hearing postponed.The partiesmet that same month (April 1974) atDonnelly's office. Company President Steil, Company VicePresidentWade and Attorney Donnelly represented theCompany. The Union was represented by Olwell and theUnion's first vice, president, Edward Hardy.Donnelly expressed the Company's interest in workingout a settlement of the pending complaint. Olwell ex-pressedan interest in accomplishing that objective.Donnelly stated the Company could not accept theUnion's standard area contract (for men's retail clothing)since the Company relied heavily on young, part-time help,that it needed flexibility, and that it objected to provisionsrequiring the payment of commissions, payment of suppermoney, payment into a pension fund, payment of penaltypay for Sunday work, and similar items. Olwell replied theobjections could be worked out, commission paymentswere perhaps not suitable for the Company's operationsand could be dropped if wages wereincreased, since thepay scales were too low; that the supper money provisioncould be modified;, that no pension payments would berequired for the first contract; and, that the other itemscould be worked out. Steil stated he could not attend futuremeetings but suggested the Union submit a contractproposal and work out terms with Donnelly and Wade.Olwell stated that if the Company and the Union were ableto reach agreement on a'contract, this would render the8(a)(1)and (5) charges of the complaint moot. Hesuggested they try to reach agreement on a contract andthen look at the discriminatory dischargeissue.Donnellyexpressed the Company'swillingness, to try to work outterms for a contract. Olwell stated he would send Donnellya written contract proposal.On April 22 Hardy sent Donnelly a proposed, contract.The parties met to discuss contract terms on May 9 and15, 1974.Wade and Donnelly represented the Company.O1well and Hardy represented the Union. The partiesagreed to request another postponement of hearing on theMarch 20, 1974, consolidated complaint. They then begangoing over the Union's contract proposal,clauseby clause.On severaloccasionsWade and Donnelly disagreed withone another, as did Olwell and, Hardy. On a number ofthose occasions, Donnelly made it clear he would act as thelarge number of retailers in the area and the Union represents a largenumber of their employees. 168DECISIONSOF NATIONALLABOR,RELATIONS BOARDcompany spokesman and Olwell made it clear he would actas the union spokesman.At the close of the May 15, 1974,meeting, the parties were unable to resolve their differenceson a number of issuesand agreed to let the N.L.R.B. caseproceed tohearing.Shortly prior toMay 22, 1974, Donnelly telephonedOlwell andsuggestedone more try at a contract. Olwellconsentedand they agreed to meet on May 22, 1974.The same persons met on May 22, 1974; they reachedagreement on all issuesbut wage rates and one or twoother items.Wade and Donnelly went into a caucus overthe remaining items andOlwell and Hardy did also (in aseparateoffice).Following thecaucuses,Olwell andDonnellymet in a thirdoffice and settled theremainingissues.Donnelly asked Olwell to have the Union's attorneyinform the Regional Office the parties had reachedagreementon a contract, thereby resolving all but thediscriminatorydischargeallegationsof the complaint.Olwell agreed to do so. Donnelly asked Olwell what- itwould take to settle theremainingcomplaint issues. Olwellreplied he thought about $750, that he would talk to Riderand contact Donnelly. Donnelly stated this was fine.Olwell statedhe would type up the agreed-upon contract,and send ittoDonnelly for his review and approval oflanguage or suggestionsfor revision, and would then makeup a final contract and send it to Donnelly for Companysignature.Donnelly and Olwell also agreed to request theRegionalOffice to postponethe hearingindefinitely.31Olwell instructedHardy to prepare a written contract.The four men then met and shook hands. OlwellsubsequentlyadvisedHardy of the finalterms andinstructedHardy to prepare a written contractcontainingthe ' final agreement and to send if toto Donnelly for hisapproval orrevision of the languagetherein.Hardy prepared a written"documentsetting out thecontract agreementas he understood it and-on May 30,1974, sent it to' Donnelly, with the request that Donnellyreview itand advise him regarding any language errors.On June 5, 1974, Donnelly sent a letter to Hardy statingthe contract language wasincorrectwith respect to 10items.On June 7, 1974, Olwell telephoned Donnelly and wentover the 10 items. He and Donnelly reached agreement onlanguage disposing of all 10 items. Olwell instructed Hardyto redraft the contract with the changes agreed upon andsend it to Donnelly.On June 7, 1974, Hardy sent five copies of a finalcontract to Donnelly. He signed all five copies and, in hiscover letter, asked Donnelly to return three copies signedby the Company.On July 9, Donnelly telephoned Hardy and requestedtwo additional language changes. Hardy agreed to make31 The parties subsequently requested an indefinite postponement ofhearing on the March29, 1974,complaintand it was granted.32At the initialmeetingOlwelloffered tosubmit theUnion'sauthorization cards to Donnelly for verification of the Union'smajority`representative status.Donnelly rejected the offer and commented theCompany was prepared to negotiate a contract. Wade commented iftheyhad not been busy with a number of problems the Union never would havesecured majority representative status.33The foregoing findings are based on the testimony of Orwell andHardy. Their testimony was for the most part uncontradicted and was notthe changes and on the same day, sent Donnelly 5 copies ofrevised pages 1 and 4 containing the two changes.In mid-July 1974, Olwell telephoned Donnelly and askedDonnelly if he had received all the contract pages asrevised.. Donnelly acknowledged that he had. Olwellaskedhim if there were any problems. Donnelly replied there wasnot.Olwell asked Donnelly where the' contract was.Donnelly replied that Steil and Wade had been travelingand he and they had not been able to get together to getthe contract signed. Hardy also telephoned Donnelly thatmonth to ask if the revisions were complete and when theUnion might 'expect to receive its three signed copies of thecontract.Donnelly told him the contract was alright andcomplete, that he just hadn't been able to get together withSteil and Wade to have it signed. He told Hardy not toworry,sincehe believed the Company was alreadyfollowing its terms.During the week of August 11, 1974, Olwell ran intoDonnelly at the Seattle Airport. Olwell told Donnelly hewanted the contract. Donnelly replied it was the last day ofhis vacation, he would be back in the -office on Mondayand would then contact Olwell.Olwell telephoned Donnelly the last week of August 1974and stated the Union wanted a signed contract or it wouldhave to file refusal to execute charges. Donnelly toldOlwell not to worry, the Company was living by thecontract and he would get it to him.ShortlybeforeLabor Day 1974, Hardy telephonedDonnelly and told Donnelly the Union was getting tired ofwaiting for the contract and was going to file additionalunfair labor charges if it was not received. Donnellysuggested Hardy wait a few days and he .would get itsigned.Hardy replied the Union had already waited toolong.Donnelly stated he was going to Bellingham butwould get the contracts to the Union the Friday beforeLabor Day. Hardy replied that if he did, not receive themby then, the Union would file unfair labor practice charges.On September 4, 1974, Donnelly lefta message atOlwell's office requesting that Olwell call Donnelly over aproblem regarding the Squire Shops contract.On September 5, 1974, Olwell telephoned Donnelly toask what the problem was. Donnelly said the Companydoubted the Union's majority representative status. Olwellbecame angry and stated the Company should have raisedthat question earlier, before it negotiated the contract 32There was an angry exchange, and the Union filed itsadditional chargewhich led to the issuance of theSeptember 18 consolidated complaint 33On the basis of the foregoing, I find and conclude thaton July 9, 1974, upon Donnelly's receipt of two pagescontaining the final contract revisions,34 the Company andthe Union reached agreement on terms for a collective-bargaining agreement covering the unit' employees.directly denied by'the company principalwitness, asevidenced by thefollowingtestimony: "Q. Didyou ever come to agreement on allterms of aproposedcollective-bargaining agreement withLocal 1001? Donnelly: Idon't think we did. It was - wasn't signed by the Company."Donnelly'sresponse was ambiguousat best.Wade's flatdenialthat the Company everreached agreementon anything,not even aphrase or provision, is patentlyincredible in viewof theundisputedHardy-Donnellyletter exchangesconcerningthe contractlanguage,and is not credited.34Which Donnellyconfirmed constitutedthe finaland completeagreement in subsequent telephone conversationswith'Olwell and Hardy. SQUIRE SHOPS, INC.I further find that atall times subsequentthe Companyfailed and refused to execute that agreement 35The Company contends the agreement was not finalbecause it was conditioned on resolution of the complaintallegations concerning Rider.I have credited Olwell's testimony that the parties agreedto attempt to resolve the bargaining charges of the March20 complaint first, and separately from the balance of theissues raisedby that complaint, by attemptingto negotiatea contract. They succeeded in that effort.There is no credited evidence on which to base a findingthat company execution of the contract was conditionedon the parties reaching an agreement disposing of thebalance of theissuesraised by the March 20, 1974,complaint.Rather, the evidence is to the contrary -witnessDonnelly's assurances that the contract wascomplete, itwas alright, the Company was alreadycomplying with its terms, and that it was unsigned onlybecause he had not been able to get together with hisprincipals (none of which was denied by Donnelly).I therefore reject the Company's contention that itsagreement on contract terms was conditional upondisposingof the Rider dispute.The Company also alleges the agreement was not finalbecause it was notratified by the affected employees. Theevidence establishes that the Union issued a call for a June5, 1974, ratification meeting but no vote was taken becauseof poor attendance.Hardy signed the contractsubsequent tothe abortedratificationmeetingand both Olwell and Hardy testifiedwithout contradiction (their testimony as credited) that:neither the Union's constitution nor its bylaws requireratification prior to signing a contract; union officials havein the past signed contracts binding on the Union withoutprior ratification; they were empowered by their Unionconstitution and bylaws to, sign binding collective-bargain-ing agreementswithout priorratification.I therefore find and conclude the Union's failure tosecure a ratification vote prior to Hardy's signing thecontract did not and does not invalidate the agreement.On the basis of all the foregoing, I find and conclude theCompany, by its failure and refusal to execute the contractprepared, signed and submitted to it by Hardy on June 7,1974, as finally modified by the parties on July 9, 1974,thereby violated Section 8(a)(5) and (1) of the Act.G.The Bargaining Order tissueFindings have been entered above that the Companyviolated Section 8(a)(1) of the Act by: Miska's interroga-tion of Rider concerning his union organizational activi-ties;Edvald's threat to discharge Rider because of hisunion activities;Steil's transfer of Rider from one store toanother to inhibit his union organizational activities;Wade's solicitation of employee grievances at employeemass meetings;Wade's actual or implied promise at a massmeeting to resolve Hoar's grievance over dinner hours andthe Company's subsequent change in working conditionsto grant that grievance;Steil's implied promise at a massmeeting to adjust Bryant's grievance; the Company's grant35The Union previously executed it.169of wage increases to almost all its unit employeesshortlyafter its receipt of the Union petition; all for the purpose ofundermining union support among its employees anddiscouraging its employees from supporting the Union.Findings have also been entered that' the CompanyviolatedSection 8(a)(1), (3), and (4) of the Act bydischarging Rider, the Union's leading adherent among theunit employees, for testifying on behalf of the Union at therepresentation hearing and for engaging in other activity -on behalf of the Union.Lastly, findings have been entered that the Companyviolated Section 8(a)(1) and (5) of the Act by negotiating acontract with the Union, stalling over its execution, andfinally refusing to sign it.It is the teaching of theGisselCase 36 that where acompany has committed unfair labor practices of suffi-ciently serious a nature to dissipate a union's supportamong its employees,the purposes of the Act are bestserved by the issuance of an order requiring the Companyto bargainwith that Union.I find that the Company's serious and pervasive unfairlabor practices detailed above warrant such an order. Itherefore shall recommend that the Company be directedto bargain with the Union at its request concerning therates of pay, wages, hours, and working conditions of theunit employees.CONCLUSIONS OF LAW1.The Company is an employer engaged in commercein a business affecting commerce and the Union is a labororganization as those terms are defined in Section 2(2), (5),(6), and (7) of the Act.2.Since October 27, 1973, the Union has represented amajority of the following employees: All of the employeesemployed at the Employer's four retail stores in KingCounty, Washington (1428 Fourth Avenue; 4508 Universi-tyWay Northeast; 761 Northgate Mall and 820 Southcen-terMall),excluding truckdrivers,warehouse employees,office clerical employees, professionals,guards and super-visors as defined in the Act.3.The Companyviolated Section8(a)(1) of the Act by:(a)Miska's interrogation of Rider concerning his organiza-tional activities on behalf of the Union; (b) Edvald's threatto discharge Rider because of his union activities; (c) Steil'stransfer of Rider from the Northgate to the downtownstore in order to inhibit his union organizational activities;(d)Wade's solicitation of employee grievances at employeemass meetings; (e)Wade's actual or implied promise at anemployee mass meeting to resolve Hoar's grievance overthe length ofhis dinnerhour and hissubsequent lengthen-ing of that dinner hour(a change in working conditions) toadjust that grievance; (f)Steil's implied promise at a massmeeting to adjust Bryant's grievance;and (g)the Compa-ny's grant of wage increases to almost all of its unitemployees shortly after receipt of the Union's petition forcertification.All for the purposeof undermining and discouragingemployees support of the Union.36N.L.P-B. v. Gissel Packing Co.,395 U.S. 575(1969). 170DECISIONSOF NATIONALLABOR RELATIONS BOARD4.The Company violated Section 8(a)(1), (3), and (4) oftheAct by discharging Michael Rider for testifying onbehalf of thee Union at a representation hearing conductedby the Regional Office and for engaging in other activitieson behalf of the Union.5.The Company violated Section 8(a)(1) and (5) of theAct by stalling and refusing to execute a contractpreviously negotiated with the Union covering the rates ofpay, wages, hours, and conditions of the unit employees.6.The Company did not otherwise violate the Act.7.The unfair labor practices specified above affectcommerce as defined in the Act.Tim REMEDYHaving found that the Company engaged in unfair laborpractices in violation of Section 8(a)(1), (3), (4), and (5) ofthe Act, I shall recommend that the Company be directedtoceaseand desist therefrom and to take certainaffirmative, action designed to effectuate the purposes ofthe Act.It shall be recommended that the Company , be orderedto cease and desist from:,1.Interrogating its employees concerning their unionactivities.2.Threatening its employees with discharge for engag-ing in union activities.3.Transferring its employees because of their unionactivities.4.Soliciting employee grievances.5.Actually or impliedly promising to adjust employeegrievances, and adjusting them.6.Making unilateral changes in working conditions.7.Granting wage increases without prior notice to andbargaining with the Union concerning same.8.Discharging its employees for testifying on behalf ofthe Union or engaging in other union activities.9.Failingand/or refusing to execute agreementspreviously reached with the Union concerning the rates ofpay, wages, hours, and working conditions of the unitemployees.10.Failing and/or refusing to bargain with the Unionat its request concerning the rates of pay, wages, hours andworking conditions of the unit employees.Itwillalsobe recommended " that the Company bedirected to offerMichaelRider immediate and fullreinstatement to his former job (or a substantiallyequivalent position in the event his former position nolonger exists), without prejudice to his seniority and otherrights and privileges,andto make him whole for any losses'he has suffered by reason of his discriminatory dischargeby payment to him a sum of money equal to that he wouldhave earned as wages from the date of his discharge to thedate of his reinstatement, less any net earnings he mayhave had between the date of his discharge and the date ofhis reinstatement.His earnings shall be computed inaccordance with the formula prescribed inF.W.Wool-worth Company,90 NLRB 289 (1950), with interest at 6percent per annum computed in accordance with theformula prescribed inIsisPlumbing & Heating Co.,138NLRB 716 (1962).It shall also be recommended that the Company bedirected to recognize the Union, to bargain withthe Unionat its request concerning the rates of pay, hours,. andworking conditions in the unit heretofore set forth, toexecute the collective-bargaining agreement whose-terms itagreed to as set forth heretofore; and to grant such benefitsand to make such payments as were called for under thatagreement, either to the Union or to the employees, bothretroactively and prospectively, from, its effective date.Upon the basis of the foregoing findings of fact,conclusions of law and the entire record, and pursuant toSection 10(c) of the Act, I recommend that the Board issuethe following recommended:ORDER37Squire Shops, Inc., its officers, agents, successors, andassigns, shall:1.Cease and desist from:(a) Interrogating their employees concerning their unionactivities.(b) Threatening its employees with discharge for engag-ing in union activities.-(c)Transferring its employees in order to inhibit theirunion activities.(d) Soliciting employee grievances.(e)Actually or impliedly promising to adjust employeesgrievances, and adjusting same, on a unilateral basis,particularlywhen the adjustment involves a change inworking conditions.(f)Unilaterally granting wage increases to discourageand undermine employee support of the Union.(g)Discharging employees for testifying on behalf of theUnion or for engaging in other union activities.(h)Failing or refusing to recognize the Union, tonegotiate with the Union at its request concerning the, ratesof pay, wages, hours, and working conditions of the unitemployees and to execute any agreements reached as aresult of such negotiations.(i)In any like or related manner interfering with itsemployees in the exercise of their rights to self-organiza-tion, to form labor organizations, to join or assist theUnion or any- other labor organization, to bargaincollectively through representatives of their own choosing,and to engage in concerted activities for the purpose ofcollective bargaining for other mutual aid or protection, orto refrain from any or all of the above.2.Take the following affirmative action designed toeffectuate the purposes of the Act:(a)Offer Michael Rider immediate and full reinstate-ment to his former job (or a substantially equivalent job, ifhis former job no longer exists), without prejudice to hisseniority or other rights and privileges and make him wholein the manner set forth in the section of this Decisionentitled "The Remedy."(b)Recognize the Union as the exclusive bargainingrepresentative of its employees set out in the unit described37 In the event no exceptions are filed asprovided by Sec. 102.46 of the102.48 of the Rules andRegulations,be adopted by theBoard and becomeRules and Regulationsof the National Labor RelationsBoard, thefindings,itsfindings, conclusions,and Order,and all objections thereto shall beconclusions,and recommended Order herein shall, as provided in Sec.deemed waived for all purposes. SQUIRE SHOPS,INC.171heretofore, bargain with it at its request concerning therates of pay, hours, and working conditions of the unitemployees, execute the contract it agreed to with the Unionon July 9, 1974, and make the Union and the unitemployees whole for any losses they may have suffered byreason of the Company's failure and/or refusal to executethat contract and comply withits termsfrom its effectivedate.(c)Comply with all of the terms and conditions of theagreed-upon contract, both for the balance of its term andretroactively.(d) Preserveand,upon request, make available to theBoardor its agents, for examining and copying, all recordsnecessary for the determination of the amount of backpayand other payments and obligations due under thisrecommended Order.ss In the event that the Board'sOrder is enforced by aJudgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National LaborRelations Board" shall be changed to read(e)Post at its four stores where unit employees areemployed copies of the attached notice marked "AppendixA." Copies of such notice shall be furnished to theCompany by the Regional Director for Region 19 and shallbe signed by an authorized representative of the Companyand posted immediately upon receipt thereof, and main-tained for at least 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken to insure that such notices are not altered,defaced, or covered by other material. The RegionalDirector for Region 19 shall be notified, in writing, within20 days from the receipt of this Decision, what steps theCompany has taken to comply herewith.38IT IS FURTHER RECOMMENDED that the complaint bedismissed insofar as it alleges violations of the Act otherthan those found in this Decision."PostedPursuant to a Judgmentof the United States Court of AppealsEnforcing an Order of the National Labor Relations Board."